DETAILED ACTION
	This is the initial Office action for non-provisional application 16/151,490 filed October 4, 2018, which is a continuation of non-provisional application 14/440,004 (now US Patent 10,105,251) filed April 30, 2015, which is a national stage entry of PCT/US13/75066 filed December 13, 2013, which claims priority from provisional application 61/737,659 filed December 14, 2012.  Claims 1-20, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
Claims 4, 10, and 16 each recite the limitation “in a manner that follows a superficial front line meridian in the anterior region of the human ankle”; however, this limitation positively recites the human ankle as part of the claimed invention.  It is suggested that the above limitation be amended to recite “in a manner that is adapted to follow a superficial front line meridian in the anterior region of the human ankle”.
Claims 5, 11, and 17 each recite the limitation “in a manner that follows a first spiral line lateral meridian in the medial region of the human ankle”; however, this limitation positively recites the human ankle as part of the claimed invention.  It is suggested that the above limitation be amended to recite “in a manner that is adapted to follow a first spiral line lateral meridian in the medial region of the human ankle”.
Claims 6, 12, and 18 each recite the limitation “in a manner that follows a second spiral line lateral meridian in the lateral region of the human ankle”; however, this limitation positively recites the human ankle as part of the claimed invention.  It is suggested that the above limitation be amended to recite “in a manner that is adapted to follow a second spiral line lateral meridian in the lateral region of the human ankle”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 7, and 14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Viehweg et al. (US Patent Pub. 2013/0204172).
Regarding claim 1, Viehweg discloses an ankle brace (ankle brace 100) comprising a sleeve (body 102) formed of flexible elastic material to conform to a human ankle, the sleeve (102) having a top opening (third opening 128), a foot opening (first opening 124), a first sleeve portion (back portion 118) configured to conform to a posterior region of the human ankle, a second sleeve portion (front portion 116) configured to conform to an anterior region of the human ankle, a third sleeve portion (second side portion 122) configured to conform to a medial region of the human ankle, and a fourth sleeve portion (first side portion 120) configured to conform to a lateral region of the human ankle, wherein the third sleeve portion (122) and the fourth sleeve portion (120) are each formed with an increased volume (greater thickness) of flexible elastic material relative to a lesser volume of flexible elastic material used to form each of the first sleeve portion (118) and the second sleeve portion (116) (Figs. 1A-2D; ¶ 0023-0024, 0030-0031, & 0036).
Regarding claim 7, Viehweg discloses an ankle brace (ankle brace 100) comprising a sleeve (body 102) formed of flexible elastic material to conform to a human ankle, the sleeve (102) having a plurality of panels, a top opening (third opening 128), and a foot opening (first opening 124), the plurality of panels including a first panel (back portion 118) vertically oriented along a rear portion of the sleeve (102) and configured to conform to a posterior region of the human ankle, a second panel (front portion 116) vertically oriented along a front portion of the sleeve (102) and configured to conform to an anterior region of the human ankle, a third panel (second side portion 122) vertically oriented along a first side portion of the sleeve (102) between the first panel (118) and the second panel (116) and configured to conform to a medial region of the human ankle, and a fourth panel (first side portion 120) vertically oriented along a second side portion of the sleeve (102) between the first panel (118) and the second panel (116) and configured to conform to a lateral region of the human ankle, wherein the third panel (122) and the fourth panel (120) are each formed with an increased volume (greater thickness) of flexible elastic material relative to a lesser volume of flexible elastic material used to form 
Regarding claim 14, Viehweg further disclosed a top ring (portion of body 102 adjacent the third opening 128) formed around the top opening (128) and a bottom ring (portion of body 102 adjacent the first opening 124) formed around the foot opening (124) (Fig. 1A).

Claim 19 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weinberg et al. (US Patent 7,959,592).  Weinberg discloses an ankle brace (Fig. 7B & 7D) comprising a sleeve (tubular element) formed of flexible elastic material to conform to a human ankle, wherein a plurality of large holes (perforations 204) and a plurality of small holes (perforations 201) are formed in the elastic material, the small holes arranged in a pattern to provided enhanced support for a specific region of the ankle (Figs. 2, 7B, & 7D; column 5, lines 26-29; column 8, lines 55-60; column 10, lines 9-13).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinberg as applied to claim 19 above, in view of Viehweg et al. (US Patent Pub. 2013/0204172).  Weinberg discloses the invention substantially as claimed, as described above, but fails to that the ankle brace provides enhanced support for dorsiflexion, plantar flexion, or circumduction of the ankle.

Although the combination of Weinberg and Viehweg does not expressly teach that the small holes are arranged to provide the enhanced support for dorsiflexion, plantar flexion, or circumduction of the ankle, it would have been obvious to one having ordinary skill in the art to construct the ankle brace taught by the combination of Weinberg and Viehweg such that the small holes are arranged along the lateral sides of the ankle to provide the greater lateral support since the material surrounding the smaller holes will be greater than the material surrounding the large holes and thereby provide the greater support and allow dorsiflexion and/or plantar flexion of the ankle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of US Patent 10,105,251 (reference patent) in view of Weinberg et al. (US Patent 7,959,592).  Claims 1 and 4 of the reference patent substantially recite the limitations of currently pending claim 19 including a brace (knee brace) comprising a sleeve (annular structure) formed of elastic material to conform to portion (knee) of a human, wherein a plurality of large holes (holes having a first size) and a plurality of small holes (holes 
Although the reference patent is directed to a knee brace rather than an ankle brace configured to conform to a human ankle, Weinberg discloses a sleeve (tubular element) that may be configured as a knee brace configured to conform to a human knee or as an ankle brace configured to conform to a human ankle (column 9, lines 8-13 & 32-36).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the knee brace recited in claims 1 and 4 of the reference patent to be configured as an ankle brace as taught by Weinberg for the purpose of adapting the sleeve for use to provide compression treatment where desired on the user.

Allowable Subject Matter
Claims 2, 3, 8, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6, 10-12, and 16-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and section 33(a) of the America Invents Act as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/10/2021